978 A.2d 920 (2009)
200 N.J. 229
In the Matter of Jeffrey ABRAMOWITZ, an Attorney at Law.
D-1 September Term 2009.
Supreme Court of New Jersey.
September 24, 2009.

ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Eule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of JEFFREY ABRAMOWITZ of MOUNT LAUREL, who was admitted to the bar of this State in 1988, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, JEFFREY ABRAMOWITZ is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that JEFFREY ABRMOWITZ be restrained and enjoined from practicing law during the period of his suspension; and it is further
*921 ORDERED that all funds, if any, currently existing in or hereinafter deposited in any New Jersey financial institution maintained by JEFFREY ABRAMOWITZ pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JEFFREY ABRAMOWITZ comply with Rule 1:20-20 dealing with suspended attorneys.